     Case 1:20-cv-00358-NONE-JLT Document 29 Filed 02/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHIKEB SADDOZAI,                                   No. 1:20-cv-00358-NONE-JLT (PC)

12                       Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13           v.                                          RECOMMENDATIONS AND DISMISSING
                                                         ACTION
14    J. CEBALLOS, et al.,
                                                         (Doc. No. 27)
15                       Defendants.

16

17          Plaintiff Shikeb Saddozai is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 19, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint fails to state a claim on which relief can be granted. (Doc. No. 11.) The

22   magistrate judge directed plaintiff to file an amended complaint within 21 days. (Id. at 7-8.) On

23   May 28, 2020, and July 10, 2020, the magistrate judge granted plaintiff two extensions of time to

24   comply with the screening order because, according to plaintiff, his access to the prison law

25   library was restricted. (Doc. Nos. 13, 19.)

26          Plaintiff failed to file an amended complaint within the time provided. Therefore, the

27   magistrate judge issued an order to show cause why this action should not be dismissed due to

28   plaintiff’s failure to comply with a court order. (Doc. No. 20.) Based on plaintiff’s response, the
     Case 1:20-cv-00358-NONE-JLT Document 29 Filed 02/12/21 Page 2 of 3


 1   magistrate judge discharged the order to show cause and granted plaintiff a third extension of

 2   time on October 14, 2020. (Doc. No. 22.) On November 18, 2020, the magistrate judge granted

 3   plaintiff a fourth extension of time to comply with the screening order. (Doc. No. 24.) Although

 4   more than the allowed time has passed, plaintiff has failed to file an amended complaint.

 5   Accordingly, on January 4, 2021, the magistrate judge filed findings and recommendations,

 6   recommending that this action be dismissed due to plaintiff’s failure to obey court orders and

 7   failure to state a claim on which relief can be granted. (Doc. No. 27.) The findings and

 8   recommendations were served on plaintiff and provided him 14 days to file objections thereto.

 9   (Id. at 2.)

10           Plaintiff filed objections on January 15, 2021. (Doc. No. 28.) Therein, plaintiff states that

11   the “Courts [sic] pleadings contained … authoritative citations … that plaintiff cannot rebut

12   without access to prison law library repeatedly denied to plaintiff by prison officials while placed

13   in solitary confinement exceeding 24 hour lockdowns.” (Id. at 1.) Plaintiff therefore requests an

14   extension of time, the appointment of counsel, and that the court provide him “each citation relied

15   on for argument.” (Id.) That filing did not specify for what purpose he sought the requested

16   extension of time, though presumably it was related to the filing of an amended complaint.

17           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

18   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

19   objections, the court finds the pending findings and recommendations to be supported by the

20   record and proper analysis. Despite receiving four extensions of time, plaintiff has failed to file

21   an amended complaint as directed by the magistrate judge’s screening order. In his objections,

22   plaintiff implies that he cannot properly rebut the findings and recommendations because he does

23   not have access to the case law relied upon by the magistrate judge. (Doc. No. 28 at 1.)

24   However, access to case law is unnecessary for plaintiff to explain why he has failed to file an

25   amended complaint in the more than eight months since the screening order was issued in May of

26   2019. Plaintiff does not provide any such explanation.

27           In his November 12, 2020 motion for an extension of time, plaintiff stated that “due to

28   COVID-19-virus pandemic, prison facilities are on statewide lockdown.” (Doc. No. 23.) The

                                                        2
     Case 1:20-cv-00358-NONE-JLT Document 29 Filed 02/12/21 Page 3 of 3


 1   court is aware that state prisons have implemented “modified programs,” which limit inmate

 2   movement, since the onset of the COVID-19 pandemic. See, e.g., Anderson v. Doe, No. 1:20-cv-

 3   01620-DAD-SAB, 2020 WL 7651978, at *2 (E.D. Cal. Nov. 19, 2020), report and

 4   recommendation adopted, 2020 WL 7383644 (E.D. Cal. Dec. 16, 2020); Coleman v. Newsom,

 5   No. 2:90-cv-00520-KJM-DB, 2020 WL 2306570, at *4 (E.D. Cal. May 8, 2020). Plaintiff,

 6   though, does not contend that he has had no access to his prison’s law library over the past eight

 7   months (as opposed to limited access), or that he has had no access during the preceding two

 8   months since the magistrate judge granted his fourth extension of time. Nor has plaintiff

 9   explained why law library access is necessary to his filing of an amended complaint in light of the

10   guidance provided to him by the screening order. Rather, it appears that plaintiff has simply

11   neglected to prosecute this action.

12          Accordingly,

13          1.      The findings and recommendations issued on January 4, 2021 (Doc. No. 27) are

14                  adopted in full;

15          2.      This action is dismissed for plaintiff’s failure to obey court orders and failure to

16                  state a claim; and,

17          3.      The Clerk of the Court is directed to assign a district judge to this action for

18                  purposes of closure and to close this case.

19   IT IS SO ORDERED.
20
        Dated:     February 12, 2021
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28

                                                        3
